DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 03/08/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 7, 8, 11, 17 and 18 have been amended in Applicant’s response while claims 2, 3, 5, 6, 12, 13, 15 and 16 have been canceled (subject matter of the cancelled dependent claims has been incorporated into the independent claims).  Claims 1, 4, 7-11, 14, and 17-20 remain pending.

Response to Arguments
Applicant’s arguments regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive.
Applicant argues that using data from different sources to perform search, analysis and visualizing is a practical application associated with urban growth process and student enrollment.
Examiner respectfully disagrees.  In independent claims 1 and 11, the residential development tracking involves performing the steps of conducting a search, generating and transmitting a result for residential development tracking but these steps do not convey any details particular to residential development or particular to an improvement in residential development tracking.  Rather, the recitation of residential development at a high level of generality amounts to no more than generally linking the search and search results to a field of use which is not indicative of a practical application similar to limiting the use of a mathematical formula to the petrochemical and oil-refining fields (Parker v. Flook) and also similar to limiting the abstract idea of collecting information, analyzing it and displaying certain results of the collection and analysis to data related to the electric power grid (Electric Power Group, LLC v. Alstom S.A.) (see the Office’s 2019 PEG pg. 55 column 3 regarding Step 2A Prong Two and MPEP 2106.05(h) regarding “field of use”).  The same conclusion applies to the student enrollment analysis in claims 1 and 11 which involves performing the steps of conducting and generating an analysis on received data and a grouping choice for student enrollment analysis but these steps do not convey any details particular to student enrollment analysis or particular to an improvement in student enrollment analysis.  Rather, the recitation of student enrollment analysis at a high level of generality amounts to no more than generally linking an analysis of data including a grouping choice to a field of use which is not indicative of a practical application. 

Applicant argues that the following limitations in claims 1 and 11 are not well-understood, routine, conventional activities previously known to the industry and add significantly more to the judicial exception:
obtaining, using the processing device, the geographical data through a specialized data translator engine, wherein the specialized data translator engine is configured for receiving, collecting, transforming and loading the data from a plurality of sources to at least one database, wherein the plurality of sources is non-homogeneous; 
conducting, using the processing device, at least one search on the at least one search result for tracking at least one residential development through a residential development tracking module; 
conducting, using the processing device, at least one student enrollment analysis through a student enrollment analyzer module based on the receiving of the plurality of datasets and the at least one grouping choice. 
Examiner respectfully disagrees.  The steps of receiving, collecting, transforming and loading data from non-homogeneous sources to a database by a processing device are considered well-understood, routine and conventional based on MPEP 2106.05(d)(II) which points to functionality of computers receiving and sending information over a network (OIP Techs., Inc. v. Amazon.com, Inc., buySAFE, Inc. v. Google, Inc.), electronically extracting data from a physical document (Content Extraction), storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc.), and electronic recordkeeping (Alice Corp and Ultramercial) as well-understood, routine and conventional.  In view of these examples, Applicant’s receiving, collecting, transforming and loading data are considered well-understood, routine and conventional.  As for the “conducting” steps mentioned by Applicant above, these steps of conducting a search and conducting analysis are part of the abstract idea and the additional elements of requiring the performance by a processing device and module generically recited at a high level of generality does not demonstrate significantly more because additional elements that amount to mere instructions to implement an abstract idea on a computer is a consideration under Step 2B.  In addition, the consideration in Step 2A Prong Two of whether limitations generally link the abstract idea to a particular technological environment or field of use (discussed above, see MPEP 2106.05(h)) also applies to Step 2B.  Indicating the conducting of a search applies to residential development tracking and indicating that the analysis applies to student enrollment serve to limit the abstract idea with respect to search and analysis to such areas of interest.  Therefore, such limitations do not amount to significantly more.  Examiner further notes that the “analysis” for student enrollment analysis does not actually describe a particular analysis or function performed and could be as basic as searching for schools using a grouping choice of zip code.  Computer functionality of searching and retrieving results is considered well-understood, routine and conventional based on MPEP 2106.05(d)(II) with respect to computers receiving and sending information over a network (OIP Techs., Inc. v. Amazon.com, Inc., buySAFE, Inc. v. Google, Inc.) and storing and retrieving information in memory (Versata Dev. Group, Inc. v. SAP Am., Inc.).  The combination of limitations mentioned by Applicant do not demonstrate significantly more for the reasons discussed above.

Applicant’s arguments regarding the 35 U.S.C. 103 rejection have been fully considered but they are not persuasive.
Applicant argues regarding claims 1 and 11 that Rathod in view of Levin does not disclose the claimed “specialized data translator” (previously recited in dependent form) which is “configured for receiving, collecting, transforming and loading the data from a plurality of sources to at least one database, wherein the plurality of sources is non-homogeneous".  Applicant describes this feature as, “In the present invention, geographical data/information is obtained and organized through a specialized data translator engine, the Open Bridge ETL, which receives, collects, transforms, and loads data/information from diverse and multiple sources into the internal databases of the present disclosure. The Open Bridge ETL is a data pipeline with a set of tools, services, and processes tailored to coordinate the data collection work and provides the right level to the transformation phase.”  
Examiner respectfully disagrees in that the details (e.g., Open Bridge ETL, pipeline with set of tools, services and processes, etc.) of Applicant’s description of the “specialized data translator” are not recited in the claims.  Also, no specific actions or processing to achieve the collecting, transforming and loading are included in the claim to distinguish from Rathod.  Based on the broadest reasonable interpretation, Rathod discloses the scope of “configured for receiving, collecting, transforming and loading the data from a plurality of sources to at least one database, wherein the plurality of sources is non-homogeneous".  See for example the citations provided in the previous Office action…”the RESTful API (data translator engine) includes a software development toolkit/SDK allowing developers on any platform to integrate geotags, words and addresses within a website application, and therefore is capable of receiving, collecting, transforming and loading the data from one or more sources into database 115; page 40, last para; page 54, para 2, 3; page 106, para 1), wherein the plurality of sources is non-homogeneous (the sources include 3rd party web sites (non-homogeneous); page 66, para 2).”

Applicant argues regarding claims 1 and 11 that Rathod in view of Levin does not teach the claim limitations about residential development tracking (previously recited in dependent form) and rather disclose merely various types of analytics and statistics options for server admins.  Applicant describes this residential development tracking feature as “the residential development tracking module supports the complete workflow to enter a residential project application including type and number of housing units and parcel identifications, and then calculates the number of student stations needed for planning and concurrency purposes, and the set of assigned schools based on the location of the project. The residential development tracking brings order and accountability to the urban growth process. This module automates the process for keeping track of future12 16/920,282required student seats from different perspectives and allows users to combine current residential applications with other analytic tools such as community boundaries, street networks, and building permits.”
Examiner respectfully disagrees in that the details (e.g., workflow to enter a residential project application including type and number of housing units and parcel identifications, and then calculates the number of student stations needed; keeping track of future12 16/920,282required student seats; combine current residential applications with other analytic tools such as community boundaries, street networks, and building permits) of Applicant’s description of the “residential development tracking” are not recited in the claims.  Therefore, the claims do not recite any particular features indicating what the particular scope of “residential development tracking” is in order to distinguish from Rathod.  Based on the broadest reasonable interpretation, Rathod discloses “residential development tracking”.  See Rathod’s citations pointed out in the previous rejection about geotags and searching, locating a building and click tracking on top cities and surrounding areas, including information about age range, gender, type of education, language and home locations, by a server module.

 Applicant argues regarding claims 1 and 11 that Rathod in view of Levin does not teach the claim limitations about student enrollment analysis (previously recited in dependent form) which involves "conducting, using the processing device, at least one student enrollment analysis through a student enrollment analyzer module based on the receiving of the plurality of datasets and the at least one grouping choice".  Applicant argues Rathod in view of Levin merely disclose that the advance search options may include schools.  Applicant describes this student enrollment analyzer feature as “provides a powerful data analysis environment for students attending K-12 sites. The main function is to align data sources from multiple stakeholders and provide an easy and effective set of filters to focus on analysis and ad-hoc inquiries. The student enrollment analyzer module allows the user to analyze any multi-data source inquiry and visualize results immediately.  Additionally, the student enrollment analyzer module is capable of solving multiple administrative questions that require combination and analysis of several datasets such as student demographics, residential development projects, and property appraiser data.”
Examiner respectfully disagrees in that the details (filters; student demographics; residential development projects; property appraiser data) of Applicant’s description of the “student enrollment analyzer” are not recited in the claims.  Therefore, the claims do not recite any particular features indicating what the particular scope of “student enrollment analyzer” is in order to distinguish from Rathod.  Based on the broadest reasonable interpretation, Rathod discloses student enrollment analysis.  See Rathod’s citations pointed out in the previous rejection about search options regarding schools.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4, 7-11, 14, 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of searching, locating and analyzing information with a map.  The limitations that recite an abstract idea are indicated in bold below:
receiving, using a communication device, a request from a device of a 5plurality of devices, wherein the request comprises at least one identifier of the device; 
generating, using a processing device, a smart locator, wherein the smart locator comprises at least one searchable map based on the receiving of the request; 
transmitting, using the communication device, the smart locator to the device; 
10receiving, using the communication device, at least one search information from the device based on the transmitting of the smart locator, wherein the at least one search information comprises at least one location address on the at least one searchable map; 
transmitting, using the communication device, at least one search result to the 15device based on the receiving of the at least one search information, wherein the at least one search result comprises geographical data; 
receiving, using the communication device, at least one analysis choice from the device based on the transmitting of the at least one search result; 
conducting, using the processing device, at least one analysis corresponding to 20the at least one analysis choice on the at least one search result; 
generating, using the processing device, at least one analysis result based on the conducting of the at least one analysis;
transmitting, using the communication device, the at least one analysis result to the device,
wherein the at least one searchable map comprises at least one clickable location icon, wherein each clickable location icon of the at least one clickable location icon is linked to data, wherein the at least one search information comprises 216/920,282at least one selection of the at least one clickable location icon, wherein the data comprises the geographical data; 
the method further comprising obtaining, using the processing device, the geographical data through a specialized data translator engine, wherein the specialized data translator engine is configured for receiving, collecting, transforming and loading the data from a plurality of sources to at least one database, wherein the plurality of sources is non-homogeneous; 
wherein the at least one search information is associated with a residential development tracking, wherein the method further comprises: 
conducting, using the processing device, at least one search on the at least one search result for tracking at least one residential development through a residential development tracking module; 
generating, using the processing device, at least one residential development tracking result based on the conducting of the at least one search on the at least one search result for tracking the at least one residential development; and 
transmitting, using the communication device, the at least one residential development tracking result to the device; 
the method further comprising: 
receiving, using the communication device, a plurality of datasets and at least one grouping choice from the device; 
conducting, using the processing device, at least one student enrollment analysis through a student enrollment analyzer module based on the receiving of the plurality of datasets and the at least one grouping choice; 
generating, using the processing device, student enrollment analysis data; and 
transmitting, using the communication device, the student enrollment analysis data to the device.

Such limitations of receiving search input regarding map locations, providing search results, receiving analysis request of search results and providing analysis results fall under the abstract idea subject matter grouping of certain methods of mental processes because such activities of searching, locating and analyzing information with a map can be performed in the human mind using observation and evaluation.  Also, the limitations can fall under the abstract idea subject matter grouping of certain methods of organizing human activity because such activities of searching, locating and analyzing information with a map can be an interaction between people.  The performance of the claim limitations using a communication device, a processing device, a database, a device and a module do not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry (See TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of a communication device, a processing device, a database, a device and a module to implement the abstract idea are recited at a high-level of generality for receiving, generating, transmitting and conducting search and analysis such that they amount to no more than merely using computers as a tool to perform an abstract idea.  See MPEP 2106.05(f) regarding mere instructions to implement on a computer and merely using a computer as a tool.  Also, as explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Also, the steps of obtaining geographical data and loading into a database and further receiving a plurality of datasets and grouping choice amount to mere data gathering considered insignificant extra-solution based on the 2019 PEG and MPEP 2106.05(g) regarding limitations about data gathering.  For example, the 2019 PEG guidance and MPEP 2106.05(g) reference a limitation from CyberSource and indicate that mere data gathering or obtaining of information so that the information can be analyzed in order to make a determination should be considered insignificant extra-solution activity.  Here, Applicant’s data collection aligns with this reference to CyberSource because the limitation also serves the purpose of obtaining data for analysis and determinations.  MPEP 2106.05(g) also notes that limitations about selecting a particular data source or type of data to be manipulated are considered insignificant extra-solution activity.  Also, the limitation of the searchable map having clickable location icons amounts to indicating use of an online map which further conveys the use of a generic computer.  Thus, the generic computer elements alone and in combination do not impose any meaningful limits on practicing the abstract idea.     
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than merely using computers as a tool to perform an abstract idea.  Also, the court decisions of Symantec, TLI Communications LLC v. AV Auto. LLC, and OIP Techs., Inc., v. Amazon.com, Inc. indicate that computer functionality of receiving and transmitting including for data gathering are well-understood, routine and conventional when claimed in a merely generic manner (as it is here) (see MPEP 2106.05(d)(II)).  Also, generating a smart locator can be interpreted as retrieving information in memory or retrieving a website which is also considered well-understood, routine and conventional based on the court decisions in Versata Dev. Group, Inc. v. SAP Am., Inc. and OIP Techs., Inc., v. Amazon.com, Inc. and buySAFE, Inc. v. Google, Inc., when claimed in a merely generic manner (as it is here) (see MPEP 2106.05(d)(II)).  Also, the generating of a result when a search or an analysis is requested or received can be considered similar to performing repetitive calculations which is also considered well-understood, routine and conventional based on the court decisions in Parker v. Flook, and Bancorp Services v. Sun Life when claimed in a merely generic manner (as it is here) (see MPEP 2106.05(d)(II)).  The smart locator/searchable map is also considered well-understood, routine and conventional based on teachings in the prior art such as with Rathod’s searching and selecting locations on a map (see pg. 14 paragraphs 3 and 4).  Also, prior art cited but not applied in the previous Office action indicate a smart locator/searchable map is well-understood, routine and conventional.  See Takahashi US 2019/0303451 A1 Fig. 3 interactive geographical map; Buyrn US 2016/0092077 A1 interactive boundary mapping with schools Figs. 5-7; Cruikshank US 2016/0027055 A1 Fig. 11 interactive map, 0061; and Evans US 2008/0021726 A1 community awareness management with interactive maps Fig. 12.  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by further narrowing what is being searched or analyzed (e.g., resource assignment analysis, exceptional community member, what-if scenario questions) with the map. Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional elements recited in the dependent claims include generic processing components/functionality recited at a high-level of generality (e.g., a smart analyzer business intelligence reporting module and a storage device) which do not impose any meaningful limits to integrate the abstract idea into a practical application nor do they provide for an inventive concept for similar reasons discussed above regarding other additional elements.     
 Claims 11, 14, 17-20 (directed to a system) recite limitations similar to those recited in method claims 1, 4, 7-10 and therefore the same analysis above with respect to claims 1, 4, 7-10 also applies to these claims. 
Applicant’s claims are not patent-eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 7-11, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rathod WO 2018/150244 A1(hereinafter “Rathod”) in view of Levin US 2017/0228665 A1 (hereinafter “Levin”).

Regarding claim 1, Rathod teaches a method for facilitating exploration of data to evaluate activities and behavioral patterns for making decisions, the method comprising: 
receiving, using a communication device, a request from a device of a 5plurality of devices, wherein the request comprises (receiving a request from an electronic device, at a server (communication device), including a unique link (identifier of the device); page11,para2,6); 
generating, using a processing device, a smart locator, wherein the smart locator comprises at least one searchable map based on the receiving of the request (downloading and installing an application from a server module (processing device) to provide the app (smart locator) to make searchable a map for the user to search addresses and get directions based on providing the request; page28, para1; page40, para2; page106, last para); 
	transmitting, using the communication device, the smart locator to the device (downloading and installing (transmitting) from the server (communication device), the app (smart locator) to the electronic device; page 40, para 2; page 106, last para);
	10receiving, using the communication device, at least one search information from the device based on the transmitting of the smart locator (user can provide unique geotags (search information) from the electronic device based on the installed app (transmitting of the smart locator) integrated by the server side application (communication device); page 40, para 2 and 4), wherein the at least one search information comprises at least one location address on the at least one searchable map (the geotag (search information) is for a given postal or mailing location (address) made searchable on the map; page 40, para 2; page 41, para 2); 
	transmitting, using the communication device, at least one search result to the 15device based on the receiving of the at least one search information, wherein the at least one search result comprises geographical data (the RESTful API of the server side application (communication device) converts (transmitting) the geotag (search information) into geo-coordinates (result comprising geographical data); page 41, para 1; page 43, last para);
	receiving, using the communication device, at least one analysis choice from the device based on the transmitting of the at least one search result (defining, through the RESTful API of the server side application (communication device) a geofence (analysis choice) by the user (device) defining the radius around the
longitude and latitude coordinates (search result); page 57, last para); 
	conducting, using the processing device, at least one analysis corresponding to the at least one analysis choice on the at least one search result (drawing a circle on the map and associating contacts (conducting analysis) by the server module (processing device) based on the defined radius or geo-fence (analysis choice) around the coordinates (search result); page 57, para 2; page 85, para 2; page 99, para 1); 
	generating, using the processing device, at least one analysis result based on the conducting of the at least one analysis (updating (generating) by the server module (processing device) contact information through verification (analysis result) for the associated contacts (based on conducting the analysis); page 88, para 1); 
	transmitting, using the communication device, the at least one analysis result to the device (the server (communication device) allowing the user to view (transmitting) the updated changes in address details (analysis result) to the user (device); page 88, para 2);
	wherein the at least one searchable map comprises at least one clickable location icon (a photo or logo (clickable location icon) on the location point of the map (searchable map) associated with geographical data in a database; page 98, para 1; claim 11 of RATHOD), wherein each clickable location icon of the at least one clickable location icon is linked to data, wherein the at least one search information comprises at least one selection of the at least one clickable location icon, wherein the 30data comprises the geographical data (viewing information related to the geotag (search information) including click tracking (selection of the clickable location icon) to determining the geographic location information from the database (geographical data); claim 9 of RATHOD);
	the method further comprising obtaining, using the processing device, the geographical data through a specialized data translator engine (integrating (obtaining) the geo coordinates (geographical data) using a RESTful web API (data translator engine) of the server side application (processing device); page 40, last para), wherein the specialized 32data translator engine is configured for receiving, collecting, transforming and loading the data from a plurality of sources to at least one database (the RESTful API (data translator engine) includes a software development toolkit/SDK allowing developers on any platform to integrate geotags, words and addresses within a website application, and therefore is capable of receiving, collecting, transforming and loading the data from one or more sources into database 115; page 40, last para; page 54, para 2, 3; page 106, para 1), wherein the plurality of sources is non-homogeneous (the sources include 3rd party web sites (non-homogeneous); page 66, para 2);
	wherein the at least one search information is associated with a residential development tracking (the geotag (search information) is for a given postal or mailing location such as a street address (residential development tracking) made searchable on the map; page 40, para 2; page 41, para 2), wherein the method further comprises: 
	conducting, using the processing device, at least one search on the at least one search result (using the geo coordinates (search result) to locate a building (conducting a search); page 29, para 2, 4) for tracking at least one residential development through a residential 15development tracking module (tracking activities and actions including click tracking on top cities and surrounding areas, including information about age range, gender, type of education, language and home locations, by a server module (residential development tracking module); page 104, para 1, 2); 
	generating, using the processing device, at least one residential development tracking result (providing various statistics and analytics (residential development tracking result); page 104, para 2) based on the conducting of the at least one search on the at least one search result for tracking the at least one residential development (by tracking activities and actions including click tracking on top cities and surrounding areas by a server module (residential development tracking module); page 104, para 1, 2); and 
	transmitting, using the communication device, the at least one residential 20development tracking result to the device (providing (transmitting) the statistics and analytics (tracking result) to the electronic device; page 104, para 2);
	the method further comprising:
	receiving, using the communication device, a plurality of datasets and at least one grouping choice from the device (adding keywords, types, tags and metadata (receiving datasets) and one or more categories (grouping choice) from the user (device); page 23, para 4); 
	25conducting, using the processing device, at least one student enrollment analysis through a student enrollment analyzer module based on the receiving of the plurality of datasets and the at least one grouping choice (advanced search options allow a search for a particular school or college and type of education (analysis through a student enrollment analyzer module); page 64, para 3); 
	generating, using the processing device, student enrollment analysis data (generating detail analytics and statistics (analysis data) for the education types (enrollment analysis data); page 75, para 3; page 100, para 2); and 
	transmitting, using the communication device, the student enrollment analysis 30data to the device (enrollment analysis data) to the user (device); page 103, para 1).
	Rathod does not disclose a device ID, however, Levin teaches a system and method for using unique device identifiers to enhance security (Abstract).  Levin teaches associating an identifier for each user device for purposes of enhanced security (0024, 0037).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the processing of Rathod to include the use of unique identifiers for user devices as taught by Levin because it benefits the system to have enhanced user access security as suggested by Levin.   

	 5Regarding claim 4, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: creating, using the processing device, a report through a smart analyzer business intelligence (SABI) reporting module based on the generating of the at least one analysis result (modeling and structuring the information (creating a report) using business intelligence exploratory data investigation (smart analyzer business intelligence reporting module) including user contacts or groups (analysis result); page 30, last para); and transmitting, using the communication device, the report to the device (providing the detailed data point report to the electronic device from the server (communication device); page 60, para 1).  

	Regarding claim 7, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: 33receiving, using the communication device, at least one analysis specific information from the device (retrieving (receiving) associated physical addresses (analysis specific information) from the user; page 42, last para); and conducting, using the processing device, at least one resource assignment analysis through a resource assignment analyzer module based on the receiving of the 5at least one analysis specific information assigning tags to the identified address of each entity (resource assignment analysis) using a programmatic module or engine (assignment analyzer module) based on the retrieved physical address (specific information); page 6, para 1; page 42, last para; page 44, para 3), wherein the generating of the student enrollment analysis data (as previously disclosed by RATHOD) is based on the conducting of the at least one resource assignment analysis (generating detail analytics and statistics for the
education types based on assignment of tags (assignment analysis); page 42, last para; page 75, para 3; page 100, para 2).  

	Regarding claim 8, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: 10receiving, using the communication device, at least one community information from the device (receiving and viewing content posted from users (community information); page 101, last para); and conducting, using the processing device, at least one of a search and an analysis for at least one exceptional community member through an exceptional member analyzer module based on the receiving of the at least one community 15information identifying (search and analysis) points of interest including restaurants or shops (exceptional community members); page 101, last para) through an exceptional member analyzer module based on the receiving of the at least one community information (by a programmatic module or agent (analyzer module) using the content items posted (community information); page 101, last para), wherein the generating of the student enrollment analysis data (as previously disclosed by RATHOD) is based on the conducting of at least one of the search and the analysis for the at least one exceptional community member (identifying (search and analysis) points of interest including restaurants or shops (exception community members) in conjunction with the query and analysis relating to the school or college (enrollment analysis data); page 31, para 1; page 101, last para).  

	Regarding claim 9, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: 20receiving, using the communication device, at least one specific what-if scenario question from the device (performing business intelligence exploratory data analysis for predictive analytics in conjunction with a query (specific what-if scenario question); page 30, para 4-6; page 31, para 1); conducting, using the processing device, at least one of a search and an analysis through a scenario builder module based on the receiving of the at least one specific what-if scenario question (modeling a set for predictive classification (scenario builder module) to model and structure the information (search and analysis) in conjunction with the query (what-if scenario question); page 30, para 5; page 30, para 1); 25generating, using the processing device, at least one possible outcome scenario based on the conducting of at least one of the search and the analysis (analysis provides possible outputs or outcomes (outcome scenario) according to modeled and structured information (search and analysis); page 115, para 1); and transmitting, using the communication device, the at least one possible outcome scenario to the device (generating (transmitting) statistics related to the outcomes (scenario); claim 9 of RATHOD).  

30	Regarding claim 10, Rathod in view of Levin teaches the elements of claim 1 as shown above and Rathod further teaches further comprising: executing, using the processing device, at least one internal software process (implementing a software component capable of performing stated tasks (internal software process); page 44, para 3); and 34storing, using a storage device, data based on the executing, wherein the data comprises the geographical data (memory resources (storage device) of the computing device used by the software component (executing) for storing a geographical coordinates database; page 44, para 2, 3; page 73, para 1).

	Claims 11, 14, and 17-20, directed to a system, recite limitations substantially similar to those recited in claims 1, 4, 7-10.  Since Rathod in view of Levin teaches the elements of claims 1, 4, 7-10 as shown above and Rathod teaches a system (Fig. 1), the same art and rationale also apply to claims 11, 14, 17-20.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Cervelli et al US 2014/0333651 A1 Interactive Object Map (0056 – school object metadata; 0062 – map interface, Fig. 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683


/ERIC W STAMBER/Supervisory Patent Examiner, Art Unit 3683